Ryland, Judge,
delivered the opinion of the court.
1. The facts in this case, that is, the main facts on which the questions of importance arise, are substantially the same as those in the case of Youse v. Norcum, heretofore decided by this court, (12 Mo. Rep. 549,) and to that case we refer as deciding this.
2. Yet this case must be reversed, because of the latter part of the fourth instruction given for the plaintiff. 1 his part of the instruction operates in favor of the plaintiff, by making *70Mullanphy’s possession enure to the benefit of plaintiff, whereas, Mullanphy’s possession was adverse to the right which Mrs. Yasques acquired after the deed of herself and husband to Hanley, and was adverse to all others.
3. We know of no principle of the Spanish law, making an after acquired title enure to the benefit of a former grantee.
The judgment is reversed, and the cause remanded;
Judge Scott concurring; Judge Gamble not sitting.